Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 1 of 24




                          Exhibit 6




                                1
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 2 of 24




                                2
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 3 of 24




                                3
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 4 of 24




                                4
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 5 of 24




                                5
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 6 of 24




                                6
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 7 of 24




                                7
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 8 of 24




                                8
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 9 of 24




                                9
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 10 of 24




                                10
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 11 of 24




                                11
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 12 of 24




                                12
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 13 of 24




                                13
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 14 of 24




                                14
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 15 of 24




                                15
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 16 of 24




                                16
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 17 of 24




                                17
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 18 of 24




                                18
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 19 of 24




                                19
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 20 of 24




                                20
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 21 of 24




                                21
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 22 of 24




                                22
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 23 of 24




                                23
Case 1:18-md-02865-LAK Document 535-6 Filed 02/15/21 Page 24 of 24




                                24
